Exhibit 10.8

 

LOGO [g834572ex10_8pg001.jpg]

SECURITY AGREEMENT

(Multiple Use)

1. THE SECURITY. The undersigned Technical Communications Corporation (the
“Pledgor”) hereby assigns and grants to Bank of America, N.A., its successors
and assigns (“BANA”), and to Bank of America Corporation and its subsidiaries
and affiliates (BANA and all such secured parties, collectively, the “Bank”) a
security interest in the following described property now owned or hereafter
acquired by the Pledgor (“Collateral”):

(a) All accounts, contract rights, chattel paper, instruments, deposit accounts,
letter of credit rights, payment intangibles and general intangibles, including
all amounts due to the Pledgor from a factor; rights to payment of money from
the Bank under any Swap Contract (as defined in Paragraph 2 below); and all
returned or repossessed goods which, on sale or lease, resulted in an account or
chattel paper.

(b) All inventory, including all materials, work in process and finished goods.

(c) All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by the Pledgor, (including, but not limited to, the
equipment described in the attached Equipment Description, if any).

(d) All negotiable and nonnegotiable documents of title covering any Collateral.

(e) All accessions, attachments and other additions to the Collateral, and all
tools, parts and equipment used in connection with the Collateral.

(f) All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties
and insurance contracts, letters of credit, guaranties or other supporting
obligations covering the Collateral, and any causes of action relating to the
Collateral and all proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the Collateral and sums due
from a third party which has damaged or destroyed the Collateral or from that
party’s insurer, whether due to judgment, settlement or other process.

(g) All books data and records pertaining to any Collateral whether in the form
of a writing, photograph, microfilm or electronic media, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory (“Books and Records”).

2. THE INDEBTEDNESS. The Collateral secures and will secure all Indebtedness of
the Pledgor to the Bank. Each party obligated under any Indebtedness is referred
to in this Agreement as a “Debtor.” “Indebtedness” means all debts, obligations
or liabilities now or hereafter existing, absolute or contingent of the Debtor
or any one or more of them to the Bank, whether voluntary or involuntary,
whether due or not due, or whether incurred directly or indirectly or acquired
by the Bank by assignment or otherwise. Indebtedness shall include, without
limitation, all obligations of the Debtor arising under any Swap Contract and
any Treasury Services Contract “Swap Contract” means any interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option,
securities puts,

 

Ref #: 1000800238 : - Technical Communications Corporation    Security Agreement
(Multiple Use)    - 1 -   



--------------------------------------------------------------------------------

calls, collars, options or forwards or any combination of, or option with
respect to, these or similar transactions now or hereafter entered into between
the Debtor and the Bank. “Treasury Services Contract” means any contract between
the Debtor and the Bank covering treasury management services, including, but
not limited to, intraday credit, Automated Clearing House (ACH) services,
foreign exchange services, daylight overdrafts, corporate credit card programs,
wire transfers, electronic funds transfers, electronic trade services,
controlled disbursement and zero balance arrangements.

3. PLEDGOR’S COVENANTS. The Pledgor represents, covenants and warrants that
unless compliance is waived by the Bank in writing:

(a) The Pledgor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.

(b) The Pledgor resides (if the Pledgor is an individual), or the Pledgor’s
chief executive office (if the Pledgor is not an individual) is located, in the
state specified on the signature page hereof. In addition, the Pledgor (if not
an individual or other unregistered entity), is incorporated in or organized
under the laws of the state specified on such signature page. The Pledgor shall
give the Bank at least thirty (30) days notice before changing its residence or
its chief executive office or state of incorporation or organization. The
Pledgor will notify the Bank in writing prior to any change in the location of
any Collateral, including the Books and Records.

(c) The Pledgor will notify the Bank in writing prior to any change in the
Pledgor’s name, identity or business structure.

(d) Unless otherwise agreed, the Pledgor has not granted and will not grant any
security interest in any of the Collateral except to the Bank, and will keep the
Collateral free of all liens, claims, security interests and encumbrances of any
kind or nature except the security interest of the Bank.

(e) The Pledgor will promptly notify the Bank in writing of any event which
affects the value of the Collateral, the ability of the Pledgor or the Bank to
dispose of the Collateral, or the rights and remedies of the Bank in relation
thereto, including, but not limited to, the levy of any legal process against
any Collateral and the adoption of any marketing order, arrangement or procedure
affecting the Collateral, whether governmental or otherwise.

(f) The Pledgor shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Bank’s security interest (collectively, the “Collateral
Costs”). Without waiving the Pledgor’s default for failure to make any such
payment, the Bank at its option may pay any such Collateral Costs, and discharge
encumbrances on the Collateral, and such Collateral Costs payments shall be a
part of the Indebtedness and bear interest at the rate set out in the
Indebtedness. The Pledgor agrees to reimburse the Bank on demand for any
Collateral Costs so incurred.

(g) Until the Bank exercises its rights to make collection, the Pledgor will
diligently collect all Collateral.

(h) If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, the Pledgor shall immediately deliver such document
to the Bank, together with any necessary endorsements.

(i) The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of the Bank;
provided, however, that the Pledgor may sell inventory in the ordinary course of
business.

(j) The Pledgor will maintain and keep in force all risk insurance covering the
Collateral against fire, theft, liability and extended coverages (including
without limitation windstorm coverage, and

 

Ref #: 1000800238 : - Technical Communications Corporation    Security Agreement
(Multiple Use)    - 2 -   



--------------------------------------------------------------------------------

hurricane coverage as applicable), to the extent that any Collateral is of a
type which can be so insured. Such insurance shall be in form, amounts,
coverages and basis reasonably acceptable to the Bank, shall require losses to
be paid on a replacement cost basis, shall be issued by insurance companies
acceptable to the Bank and include a loss payable endorsement in favor of the
Bank in a form acceptable to the Bank. Upon the request of the Bank, the Pledgor
will deliver to the Bank a copy of each insurance policy, or, if permitted by
the Bank, a certificate of insurance listing all insurance in force.

(k) The Pledgor will not attach any Collateral to any real property or fixture
in a manner which might cause such Collateral to become a part thereof unless
the Pledgor first obtains the written consent of any owner, holder of any lien
on the real property or fixture, or other person having an interest in such
property to the removal by the Bank of the Collateral from such real property or
fixture. Such written consent shall be in form and substance acceptable to the
Bank and shall provide that the Bank has no liability to such owner, holder of
any lien, or any other person.

4. ADDITIONAL OPTIONAL REQUIREMENTS. The Pledgor agrees that the Bank may at its
option at any time, whether or not the Pledgor is in default:

(a) Require the Pledgor to deliver to the Bank (i) copies of or extracts from
the Books and Records, and (ii) information on any contracts or other matters
affecting the Collateral.

(b) Examine the Collateral, including the Books and Records, and make copies of
or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located.

(c) Require the Pledgor to deliver to the Bank any instruments, chattel paper or
letters of credit which are part of the Collateral, and to assign to the Bank
the proceeds of any such letters of credit.

(d) Notify any account debtors, any buyers of the Collateral, or any other
persons of the Bank’s interest in the Collateral.

5. DEFAULTS. Any one or more of the following shall be a default hereunder:

(a) Any Indebtedness is not paid when due, or any default occurs under any
agreement relating to the Indebtedness, after giving effect to any applicable
grace or cure periods.

(b) The Pledgor breaches any term, provision, warranty or representation under
this Agreement, or under any other obligation of the Pledgor to the Bank, and
such breach remains uncured after any applicable cure period.

(c) The Bank fails to have an enforceable first lien (except for any prior liens
to which the Bank has consented in writing) on or security interest in the
Collateral.

(d) Any custodian, receiver or trustee is appointed to take possession, custody
or control of all or a substantial portion of the property of the Pledgor or of
any guarantor or other party obligated under any Indebtedness.

(e) The Pledgor or any guarantor or other party obligated under any Indebtedness
becomes insolvent, or is generally not paying or admits in writing its inability
to pay its debts as they become due, fails in business, makes a general
assignment for the benefit of creditors, dies, or commences any case, proceeding
or other action under any bankruptcy or other law for the relief of, or relating
to, debtors.

(f) Any case, proceeding or other action is commenced against the Pledgor or any
guarantor or other party obligated under any Indebtedness under any bankruptcy
or other law for the relief of, or relating to, debtors.

 

Ref #: 1000800238 : - Technical Communications Corporation    Security Agreement
(Multiple Use)    - 3 -   



--------------------------------------------------------------------------------

(g) Any involuntary lien of any kind or character attaches to any Collateral,
except for liens for taxes not yet due.

(h) The Pledgor has given the Bank any false or misleading information or
representations.

6. BANK’S REMEDIES AFTER DEFAULT. In the event of any default, the Bank may do
any one or more of the following, to the extent permitted by law:

(a) Declare any Indebtedness immediately due and payable, without notice or
demand.

(b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.

(c) Enforce the security interest of the Bank in any deposit account of the
Pledgor maintained with the Bank by applying such account to the Indebtedness.

(d) Require the Pledgor to obtain the Bank’s prior written consent to any sale,
lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.

(e) Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Bank in kind.

(f) Require the Pledgor to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Bank’s exclusive
control.

(g) Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Bank at a place designated by the Bank.

(h) Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor’s equipment, if the Bank deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.

(i) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Pledgor irrevocably authorizes the Bank to endorse or
sign the Pledgor’s name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Pledgor
and remove therefrom any payments and proceeds of the Collateral.

(j) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.

(k) Use or transfer any of the Pledgor’s rights and interests in any
Intellectual Property now owned or hereafter acquired by the Pledgor, if the
Bank deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. The Pledgor agrees that any such use or transfer shall be without
any additional consideration to the Pledgor. As used in this paragraph,
“Intellectual Property” includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which the Pledgor has any right or
interest, whether by ownership, license, contract or otherwise.

 

Ref #: 1000800238 : - Technical Communications Corporation    Security Agreement
(Multiple Use)    - 4 -   



--------------------------------------------------------------------------------

(l) Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.

(m) Take such measures as the Bank may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the Bank
as the Pledgor’s attorney-in-fact to perform all acts and execute all documents
in connection therewith.

(n) Without notice or demand to the Pledgor, set off and apply against any and
all of the Indebtedness any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by the Bank or any of the Bank’s agents or affiliates to or for the credit
of the account of the Pledgor or any guarantor or endorser of the Pledgor’s
Indebtedness.

(o) Exercise any other remedies available to the Bank at law or in equity.

7. DISPUTE RESOLUTION PROVISION. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.

(b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

(c) Arbitration proceedings will be determined in accordance with the Act, the
then- current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank my designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by on arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and shall dismiss the arbitration if the Claim is barred under the
applicable statutes of limitation. For purposes of the application of any
statutes of limitation, the service on AAA under applicable AAA rules of a
notice

 

Ref #: 1000800238 : - Technical Communications Corporation    Security Agreement
(Multiple Use)    - 5 -   



--------------------------------------------------------------------------------

of Claim is the equivalent of the filing of a lawsuit. Any dispute concerning
this arbitration provision or whether a Claim is arbitrable shall be determined
by the arbitrator(s), except as set forth at subparagraph (h) of this Dispute
Resolution Provision. The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.

(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h) Any arbitration or court trial (whether before a judge or jury) of any Claim
will take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). The Class Action Waiver
precludes any party from participating in or being represented in any class or
representative action regarding a Claim. Regardless of anything else in this
Dispute Resolution Provision, the validity and effect of the Class Action Waiver
may be determined only by a court and not by an arbitrator. The parties to this
agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

8. MISCELLANEOUS.

(a) Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Bank to enforce any provision shall not preclude the Bank from
enforcing any such provision thereafter.

(b) The Pledgor shall, at the request of the Bank, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Bank may reasonably deem necessary.

(c) All notes, security agreements, subordination agreements and other documents
executed by the Pledgor or furnished to the Bank in connection with this
Agreement must be in form and substance satisfactory to the Bank.

(d) This Agreement is governed by and shall be interpreted according to federal
law and the laws of Massachusetts. If state or local law and federal law are
inconsistent, or if state or local law is preempted by federal law, federal law
governs. If the Bank has greater rights or remedies under federal law, whether
as a national bank or otherwise, this paragraph shall not be deemed to deprive
the Bank of such rights and remedies as may be available under federal law.
Jurisdiction and venue for any action or proceeding to enforce this Agreement
shall be the forum appropriate for such action or proceeding against the Debtor,
to which jurisdiction the Pledgor irrevocably submits and to which venue the
Pledgor waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith.

 

Ref #: 1000800238 : - Technical Communications Corporation    Security Agreement
(Multiple Use)    - 6 -   



--------------------------------------------------------------------------------

(e) All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.

(f) All terms not defined herein are used as set forth in the Uniform Commercial
Code.

(g) In the event of any action by the Bank to enforce this Agreement or to
protect the security interest of the Bank in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, the Pledgor agrees to pay immediately the costs and expenses
thereof, together with reasonable attorneys’ fees and allocated costs for
in-house legal services to the extent permitted by law.

(h) In the event the Bank seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.

(i) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Bank and the Pledgor shall be closed at any time, shall be equally applicable to
any new transactions thereafter.

(j) The Bank’s rights hereunder shall inure to the benefit of its successors and
assigns. In the event of any assignment or transfer by the Bank of any of the
Indebtedness or the Collateral, the Bank thereafter shall be fully discharged
from any responsibility with respect to the Collateral so assigned or
transferred, but the Bank shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred. All representations, warranties and agreements of the Pledgor if
more than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of the Pledgor.

(k) As stated in the preamble to this Agreement, the secured parties covered by
this Agreement include BANA as well as Bank of America Corporation and its
subsidiaries and affiliates. Such secured parties are collectively referred to
as the “Bank.” If, from time to time, any of the Indebtedness covered by this
Agreement includes obligations to entities other than BANA, then BANA shall act
as collateral agent for itself and all such other secured parties. Any financing
statements, control agreements and other steps taken to perfect the security
interests under this Agreement may be made solely in the name of BANA, without
expressly disclosing BANA’s role as collateral agent. Unless the context
otherwise requires, each reference to “Bank” in this Agreement shall refer to
each secured party covered by this Agreement. Any enforcement actions under this
Agreement will be taken by BANA as collateral agent, unless otherwise agreed by
BANA and one or more of the other secured parties. BANA shall have the right to
apply proceeds of the Collateral against debts, obligations or liabilities
constituting all or part of the Indebtedness in such order as BANA may determine
in its sole discretion, unless otherwise agreed by BANA and one or more of the
other secured parties.

9. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

Ref #: 1000800238 : - Technical Communications Corporation    Security Agreement
(Multiple Use)    - 7 -   



--------------------------------------------------------------------------------

The parties executed this Agreement as of February 22, 2012 intending to create
an instrument executed under seal.

 

BANK OF AMERICA, N.A. By:  

 

  Laurence C. Harrington, Senior Vice President

 

Address for Notices:     Doc Retention - GCF     CT2-515-BB-03     70 Batterson
Park Road     Farmington, CT 06032     Witness:     Technical Communications
Corporation LOGO [g834572ex10_8pg008a.jpg]     By:   LOGO
[g834572ex10_8pg008b.jpg]   (Seal)       Michael P. Malone, Chief Financial
Officer and Treasurer  

 

Pledgor’s Location (principal residence, if the Pledgor is an individual; chief
executive office, if the Pledgor is not an individual):

 

100 Domino Drive

Concord, Massachusetts 01742-2817

 

Pledgor’s state of incorporation or organization (if Pledgor is a corporation,
partnership, limited liability company or other registered entity):
Massachusetts

 

Mailing Address (if different from above):

  

 

Ref #: 1000800238 : - Technical Communications Corporation    Security Agreement
(Multiple Use)    - 8 -   